Citation Nr: 0002185	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted and the claim of service 
connection for a left knee condition could not be reopened.


FINDINGS OF FACT

1.  In November 1995, the RO denied service connection for a 
left knee condition, finding that a left knee condition was 
not manifested in service, and that a left knee condition was 
not even shown to presently exist; the veteran did not appeal 
the RO's decision and it became final.

2.  Evidence received since the November 1995 rating 
decision, while not cumulative of evidence already of record 
at that time, has no direct and substantial bearing upon the 
specific matter of entitlement to service connection for a 
left knee condition.


CONCLUSION OF LAW

The evidence submitted since the November 1995 rating 
decision is not new and material and the claim of service 
connection for a left knee condition may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By a rating decision of November 1995, the RO denied the 
veteran's original claim of service connection for a left 
knee condition, concluding that there was no record showing a 
chronic disability subject to service connection, and no 
evidence demonstrating the existence of the claimed condition 
and its possible relationship to service.  The veteran was 
informed of this denial of his service connection claim and 
did not appeal.  Hence, it became final.

The evidence of record at the time of the November 1995 
decision included service medical records and post-service 
medical records, plus the veteran's contention that he 
injured his knee when a bus hit him in the left knee at 
Daniel field in 1943.

The available service medical records revealed that on 
clinical evaluation on separation examination in November 
1945, the veteran was found to have no musculoskeletal 
defects.  Among the available service medical records and 
post service medical records, there were none that pertained 
to left knee problems.

In an August 1995 letter, the veteran was informed that his 
service medical records were reported to be unavailable, 
presumably because they were destroyed in the fire at the 
National Personnel Records Center.

In August 1997, when the veteran filed to reopen the claim 
for service connection for a left knee injury, he now 
asserted that it was caused by a motor vehicle accident 
between 1941 and 1942.  In conjunction with his claim, he 
included a private X-ray report from the Orlando Imaging 
Center, dated in December 1994, which, in part, diagnosed 
severe sclerosis and joint space narrowing the medial 
compartment of the left knee which could indicate simple 
osteoarthritis with or without injury to the medial meniscus.  
Spurring was seen elsewhere, but there was no evidence for a 
large left joint effusion at this time, and there was no 
evidence for a fracture.  Also submitted was an April 1997 X-
ray report from the Orlando Imaging Center, which concluded 
there were findings consistent with advanced osteoarthritis.  
AP view demonstrated small bony density, which may be intra-
articular loose fragment; however, it was difficult to 
confirm for certain.  

Also submitted were VA treatment records from 1997 through 
1998, which included records showing treatment for left knee 
problems that included repeated complaints of severe pain.  
An August 1997 treatment record gave a history of the veteran 
having been hit by a car many years ago and had injury to the 
knee, with the complaints of left knee having worsened over 
the past four years.  The left knee pain was described as 
"traumatic" in a September 1997 treatment note.  The left 
knee was repeatedly diagnosed with degenerative joint disease 
(DJD) throughout the treatment notes between 1997 and 1998.  
The DJD was described as "severe" in March 1998.

Between 1997 and 1998, the RO undertook repeated attempts to 
obtain service medical records pertaining to the claimed 
inservice motor vehicle accident, said to have occurred 
between 1941 and 1942.  After these attempts were 
unsuccessful, the RO issued a determination in April 1998 
that due to fire related service, no service medical records 
were available.  

II. Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  38 
U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App. 
144, 145-46 (1991).  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The regulations define new and material evidence as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
reopen a finally denied claim under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.

In Smith v. West, 12 Vet. App. 312 (1999), the Court held 
that once it is determined that evidence is not new, no 
further analysis is required because it could not be "new and 
material" if it was not "new."  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim under 38 U.S.C. § 5108.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 (1993).

The basis for the RO's denial in 1995 was that there was not 
any evidence of record showing a chronic left knee disability 
subject to service connection, and no evidence demonstrating 
the existence of the claimed left knee condition.

While the evidence submitted since November 1995 is new, in 
that it now shows the veteran to presently have a left knee 
condition, diagnosed as DJD, and shown to be severe, the 
evidence nonetheless, fails to relate the current condition 
to service, and is therefore not material.  The new medical 
evidence also does not establish that a left knee condition 
was manifested in service or to a compensable degree within 
the first post-service year.  It merely shows current 
treatment for a degenerative condition of the left knee, 
first shown to have become manifest in December 1994, nearly 
fifty years after discharge.  Repeated attempts to obtain 
evidence showing an injury to, or other medical problems 
with, the left knee during active duty have thus far been 
unsuccessful.  Likewise, the record remains devoid of 
evidence suggesting arthritis of the left knee having been 
manifest within the first post service year.

Therefore, this new evidence is not so significant by itself 
or in connection with the evidence previously assembled that 
it must be considered in order to fairly decide the merits of 
the claim.  As such, the Board concludes that the additional 
evidence submitted does not constitute "new and material 
evidence" as defined by 38 C.F.R. § 3.156(a).  Accordingly, 
the claim of service connection for a left knee condition may 
not be reopened.

The Board is cognizant of its heightened duty to explain its 
reasons and bases for its findings of facts and conclusions 
of law on account of the presumed destruction of a portion of 
the appellant's service records, see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); however, the Board finds that the 
service records which are available, as detailed above, 
provide ample objective evidence that the appellant did not 
have a chronic disability of the left knee at the time of his 
military discharge in November 1945.  As indicated above, the 
service separation examination did not reflect a history of 
any injury to the left knee, or any chronically disabling 
musculoskeletal defects.

Moreover, although the appellant served on active duty during 
a war period, the liberalizing evidentiary standards set 
forth under 38 U.S.C.A. § 1154(b) and its corresponding 
regulatory and caselaw authority, see 38 C.F.R. § 3.304(d) 
and Gregory v. Brown, 8 Vet. App. 563 (1996), are not 
applicable to the facts in this case.  It is not claimed by 
the appellant or shown by his available service papers that 
he had any overseas assignments or combat duties in a warzone 
during World War II.


ORDER

The appeal to reopen a claim of service connection for a left 
knee condition is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

